UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the Fiscal Year ended December 31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-14642 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: ING Americas Savings Plan and ESOP B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: ING Groep N.V. Amstelveenseweg 500 1081 KL Amsterdam The Netherlands or P.O. Box 810 1000 AV Amsterdam The Netherlands ING AMERICAS SAVINGS PLAN AND ESOP Contents of Audited Financial Statements and Supplemental Schedule Contents Page I. The following financial statements and supplemental schedule for the ING Americas Savings Plan and ESOP are being filed herewith: Audited Financial Statements and Supplemental Schedule December 31, 2009 and 2008, and the years then ended: Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements: Statements of Net Assets Available for Benefits as of: December 31, 2009 and 2008 2 Statements of Changes in Net Assets Available for Benefits for the years ended: December 31, 2009 and 2008 3 Notes to Financial Statements 4 Supplemental Schedule: Schedule H, Line 4(i) - Schedule of Assets (Held at End of Year) 18 Signature Page 19 II. The following exhibits are being filed herewith: Exhibit No. Description 1 Consent of Independent Registered Public Accounting Firm - Ernst & Young LLP 99.1 Certification Pursuant to 18 U.S.C. Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002) Report of Independent Registered Public Accounting Firm ING U.S.
